DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1, 2, 7, 8, 10 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: It is noted that Morita (US 20110229006) discloses that the volume ratio of the mammary glands indicates the volume ratio of the mammary glands in a thickness direction of the breast which is an emission direction of the radiation in paragraph 0051.  However, it is noted that this calculation of the mammary gland content rate does not use the value of the mammary gland tissue pixels as it is clear that the rate explicitly uses the value of the fat pixels.  While it is has previously been established that one can derive the volume ratio depending on the mammary gland pixels, it is not clearly reasonable to combine the two teachings, as the calculation based upon the mammary gland pixels would not be a simple substitution for the fat pixels in the formula as provided by Morita.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574.  The examiner can normally be reached on Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KATRINA R FUJITA/Primary Examiner, Art Unit 2662